           Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 1 of 9




1

2

3

4

5

6

7

8
                              UNITED STATES DISTRICT COURT
9                            WESTERN DISTRICT OF WASHINGTON
                                       AT TACOMA
10
     TODD BRINKMEYER                                      NO. 3:20-cv-05661-BHS
11
                                Petitioner,               [PROPOSED] ORDER DENYING
12   vs.                                                  MOTION FOR PRELIMINARY
                                                          INJUNCTION
13   WASHINGTON STATE LIQUOR AND
     CANNABIS BOARD,
14
                                Respondent.
15
            THIS MATTER is before the Court on Petitioner’s Motion for Preliminary Injunction
16
     (Motion). The Court has considered the Motion, the Declarations of Todd Brinkmeyer, Scott
17
     Atkison, Chris Masse, and Andy Murphy in Support of Motion, the Response to Motion, and the
18
     Declaration of Rebecca Smith in Support of Response to the Motion, and any Reply filed in
19
     Support of Petitioner’s Motion, the files and records herein, and the Court is fully advised in the
20
     matter. After careful consideration the Court is persuaded that Petitioner’s Motion must be
21
     DENIED.
22
                                          I.      DISCUSSION
23
            In 2012, voters in the state of Washington passed Initiative Measure 502 (I-502),
24
     decriminalizing marijuana. I-502 is primarily codified in Chapter 69.50 RCW. Statutory
25
     requirements for licensure included a 3-month residency at the time of application.
26

       [PROPOSED] ORDER DENYING                           1               ATTORNEY GENERAL OF WASHINGTON
                                                                                1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                        PO Box 40100
       INJUNCTION                                                               Olympia, WA 98504-0100
                                                                                     (360) 664-9006
           Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 2 of 9




1    RCW 69.50.331. This requirement was later amended in 2015 to a 6-month requirement.

2    As pertinent here, it is undisputed that the statutory requirement applies to all members of

3    Limited Liability Companies (LLCs) who are marijuana businesses.

4           Petitioner, an Idaho resident, where marijuana is illegal under state and federal law, has

5    previously been vetted as a financier for marijuana businesses in Washington, but is interested

6    in assuming ownership of several marijuana retail businesses. Based on the residency

7    requirements, Petitioner is unlikely to qualify for licensure.

8           Petitioner claims that the residency requirements contained in RCW 69.50.331 and

9    associated rules are unconstitutional. Petitioner and Respondent disagree. Respondent argues

10   that residency requirements are essential to public safety and law enforcement interests, as well

11   as to maintain Washington’s unique tiered marijuana system. In particular, Respondent relies

12   upon its Licensing Director Rebecca Smith who lays outs out the follows reasons for the

13   residency requirement (Justifications):

14              a. Marijuana is federally illegal under the CSA. Since I-502 passed, Washington has

15                  followed the guidance of the Cole Memo, which laid out several enforcement

16                  priorities for states to follow if they legalized marijuana. Smith Decl. ¶ 4. Those

17                  priorities include preventing diversion of marijuana out of state and other criminal

18                  activity. Ex. 8. The Cole Memo further states that states should have a strong and

19                  effective regulatory system in order to protect public safety. Id. The residency

20                  requirement maintains the strong and effective regulatory system and effectuates

21                  the priorities of the Cole memorandum. Id.

22              b. The domicile of marijuana business owners in Washington ensures that a

23                  sufficient background check can occur. Smith Decl. ¶ 5. A background check of

24                  an owner includes the ability to access local databases, where misdemeanors that

25                  a federal background check would not pick up. Id. Knowing the character of a

26                  future marijuana owner is essential to know whether to license them or not. Id.


       [PROPOSED] ORDER DENYING                           2              ATTORNEY GENERAL OF WASHINGTON
                                                                               1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                       PO Box 40100
       INJUNCTION                                                              Olympia, WA 98504-0100
                                                                                    (360) 664-9006
        Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 3 of 9




1           c. Local jurisdictions are also empowered to object and provide further insight into

2              any applicant in a Washington marijuana business. Smith Decl. ¶ 8. Domicile in

3              Washington gives the Board ability to contact local authorities and find out

4              additional information regarding any individual who wishes to enter the

5              precarious marijuana industry. Id.

6           d. Washington marijuana owners are held responsible for the conduct of their

7              business, both through regulatory and criminal prosecution. Smith Decl. ¶ 6. With

8              residency established in Washington, Enforcement can locate, interview, and,

9              ultimately hold accountable the individuals who choose to enter the marijuana

10             industry. Smith Decl. ¶ 7. Because Board Enforcement Officers have no

11             jurisdiction outside of Washington, it would impede their ability to conduct

12             investigations and file prosecutions. Id.

13          e. The Washington marijuana industry is a uniquely tiered system—an owner can

14             only be on the retailer or the producer/processor side. Smith Decl. ¶ 9. This is

15             modeled on the liquor regulatory system to prevent big marijuana from taking

16             over the industry, and the overall goal of preventing criminal enterprise. Id.

17             Washington also limits retailers to only five licenses total. Smith Decl. ¶ 10.

18             Given that no other state has this set up, elimination of the residency requirement

19             would jeopardize Washington’s unique system, as it would be difficult to

20             determine whether an out-of-state applicant already was involved in the

21             marijuana business. Smith Decl. ¶¶ 9-10.

22          f. Washington boasts a 70 percent rate of displacement of the illegal market by legal

23             marijuana, one of the higher percentages in the United States. Smith Decl. ¶ 14.

24             Given that overproduction and diversion are issues in other states where no

25             residency requirement exists, such as Oregon, there is a correlation of the integral

26             nature of the residency requirement. Id.


     [PROPOSED] ORDER DENYING                       3               ATTORNEY GENERAL OF WASHINGTON
                                                                          1125 Washington Street SE
     MOTION FOR PRELIMINARY                                                    PO Box 40100
     INJUNCTION                                                           Olympia, WA 98504-0100
                                                                               (360) 664-9006
             Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 4 of 9




1                  g. Washington’s residency requirement also protects and respects other states that

2                     have chosen not to legalize marijuana. Smith Decl. ¶ 15. A US attorney in a state

3                     that has taken a more conservative approach may decide to prosecute citizens that

4                     decide to take ownership interest in an out-of-state marijuana business. Id.

5            This matter is now before the Court on Petitioner’s Motion for Preliminary Injunction.

6    Petitioner filed his motion in an attempt to have the residency requirement for Washington State

7    marijuana licensure deemed facially unconstitutional. Respondent asserts that Petitioner does

8    not meet any of the four elements necessary to issue a preliminary injunction.

9            To obtain a preliminary injunction, Petitioner has the burden to demonstrate that (1) they

10   are likely to succeed on the merits; (2) they are likely to suffer irreparable harm in the absence

11   of preliminary relief; (3) the balance of the equities tips in their favor; and (4) an injunction is in

12   the public interest. Winter v. Natural Res. Defense Council, Inc., 555 U.S. 7, 20. Alternatively,

13   Petitioner may secure preliminary injunctive relief by raising “serious questions” going to the

14   merits and showing that a balancing of the hardships “tips sharply” in the Petitioner’s favor. All.

15   for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). The Court finds that under

16   either formulation, Petitioner has not met the four required factors to be entitled to preliminary

17   injunction.

18           Specifically, the Court FINDS as follows:

19   A.      Likelihood of Merits

20        First, the record indicates that there is not a likelihood of Petitioner’s success on the merits.

21        1. Article IV Privileges and Immunities. The Court concludes that Petitioner has no

22           fundamental right under the Privileges and Immunities Clause of Article IV to be an

23           owner of a marijuana retailer business. The Court further concludes that even if such

24           right existed, Petitioner concludes that substantial reasons exist for treating residents

25           differently from nonresidents, and the discrimination practiced bears a close relationship

26           to the State’s objective. Supreme Court of New Hampshire v. Piper, 470 U.S. 274, 284


       [PROPOSED] ORDER DENYING                             4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                          PO Box 40100
       INJUNCTION                                                                 Olympia, WA 98504-0100
                                                                                       (360) 664-9006
        Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 5 of 9




1        (1985). In particular, Respondent through its Licensing Director Rebecca Smith provided

2        numerous reasons for the residency requirement—the so-called “Justifications.” The

3        Court finds the Justifications to be persuasive and provide numerous substantial reasons

4        including, but not limited to, protecting Washington’s unique tiered system and

5        marijuana regulatory system, ensuring owners who are responsible for the business to be

6        domiciled here to be properly investigated, and following the enforcement priorities of

7        the Cole memo. The Court concludes that all the Justifications supply the close

8        relationship of maintaining Washington’s tightly regulated marijuana industry. This

9        claim fails.

10    2. Dormant Commerce Clause (DCC). The Court concludes that Petitioner cannot assert

11       a DCC challenge because the CSA is an exercise of Congress’ power that permits states

12       to encumber marijuana activity as they see fit. See Gonzales v. Raich, 545 U.S. 1 (2005).

13       Even if a DCC challenge could be asserted, the Court concludes that the residency

14       requirement is “narrowly tailored to advance a legitimate local purpose.” Tennessee Wine

15       & Spirits Retailers Ass’n v. Thomas, 139 S.Ct. 2449, 2461-62 (2019) (internal quotations

16       omitted). The Court finds Tennessee Wine distinguishable and that the Justifications

17       demonstrate the legitimate local purposes needed for domicile of owners. Furthermore,

18       the Court finds that requiring six months of residency is narrowly tailored to advance

19       those goals, for the reasons set forth by Director Smith’s Declaration at ¶ 12. This claim

20       fails.

21    3. Fourteenth Amendment Equal Protection and Privileges or Immunities Clauses.

22       The Court concludes that a rational basis standard of review should apply to Petitioner’s

23       right to travel assertion. See Mem'l Hosp. v. Maricopa Cty., 415 U.S. 250, 256–57 (1974).

24       The Court further concludes that even if strict scrutiny would apply as described in Saenz

25       v. Roe, 526 U.S. 489, 502-04, Petitioner’s challenge would still fail because Respondent

26       has demonstrated substantial interests. Martinez v. Bynum, 461 U.S. 321 (1983). The


     [PROPOSED] ORDER DENYING                        5               ATTORNEY GENERAL OF WASHINGTON
                                                                           1125 Washington Street SE
     MOTION FOR PRELIMINARY                                                     PO Box 40100
     INJUNCTION                                                            Olympia, WA 98504-0100
                                                                                (360) 664-9006
        Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 6 of 9




1        Court finds that the State has a substantial interest in having a residency requirement as

2        set forth in the Justifications, including preserving Washington’s unique tiered marijuana

3        system separating retailers and producers/processors, ensuring the marijuana rules and

4        regulations can be enforced by the Board Officers, preventing the criminal element from

5        entering Washington’s marijuana market, and following the Cole Memo. This claim fails.

6     4. Fourteenth Amendment Due Process Clause. It is undisputed by the parties that

7        rational basis review applies to this challenge. See, e.g., Martinez v. Goddard, 521 F.

8        Supp. 2d 1002, 1005-06 (D. Ariz. 2007). The Court concludes that the Justifications set

9        forth legitimate reasons and are rationally related to the residency requirement. The Court

10       finds Gulch Gaming, Inc. v. State of S.D., 781 F. Supp. 621, (D.S.D. 1991)

11       distinguishable because at issue was federally legal activity, gambling. In addition, other

12       aspects of the Justifications were not at issue in that case. Finally, the Court finds

13       additionally compelling that Board Enforcement officers can only enforce laws within

14       Washington, whereas gambling officers can cross state lines. Smith Decl. ¶ 7. This claim

15       fails.

16    5. Washington’s Privilege and Immunities Clause. The Court concludes that Petitioner

17       cannot assert a claim under Washington’s Privileges and Immunities clause because it

18       only protects Washington citizens—not out-of-state citizens. The Court further

19       concludes that even if it did protect out-of-state citizens, Petitioner has not met his burden

20       in showing a fundamental right is implicated. See Grant County Fire Prot. Dist. No. 5 v.

21       City of Moses Lake, 150 Wn.2d 791, 811-14, 83 P.3d 419 (2004) (Grant County II).

22       Washington has already determined there is no fundamental right in liquor businesses;

23       the Court easily concludes that there cannot be a fundamental right in marijuana retailer

24       or production, a federally illegal activity. Randles v. Liquor Control Bd., 33 Wn.2d 688,

25       694 (1949); Jow Sin Quan v. Liquor Control Bd., 69 Wn.2d 373, 382 (1966). Even if

26       there was such a right, the Court concludes that reasonable grounds exist, as laid out in


     [PROPOSED] ORDER DENYING                          6                ATTORNEY GENERAL OF WASHINGTON
                                                                              1125 Washington Street SE
     MOTION FOR PRELIMINARY                                                        PO Box 40100
     INJUNCTION                                                               Olympia, WA 98504-0100
                                                                                   (360) 664-9006
            Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 7 of 9




1            the persuasive Justifications, to support the residency requirement. Ockletree v.

2            Franciscan Health Sys., 179 Wn.2d 769, 776 (2014). This claim fails.

3         6. Rule Challenge. The Court finds that Petitioner lacks standing to challenge any

4            “expansion” of the residency requirement in rule. Petitioner seeks to receive the right to

5            be a member of a Limited Liability Company (LLC) that holds ownership interest in a

6            marijuana retailer license. The Petitioner does not assert that the statutory residency

7            requirement would not already apply to a member of an LLC. RCW 69.50.331(1)(b)(ii),

8            (iii). Thus, the Petitioner lacks an “injury in fact” and is not aggrieved by the Board’s

9            rules. Allan v. Univ. of Wash., 140 Wn.2d 323, 327, 334 (2000). Even if Petitioner has

10           standing, he only argues that the expansion of the residency requirement to shareholders

11           and spouses in rule exceeded the Board’s rulemaking authority. See Dkt. #6 at 22. The

12           Court concludes that the Legislative intent was to include a “shareholder” in the statute

13           and any reference in rule to including “shareholder” is merely synonymous with the

14           statute. The Court further concludes that it was within the Board’s power to promulgate

15           rules to require spouses to meet the residency requirement. RCW 69.50.342(1);

16           Haines Marchel v. Wash. State Liquor & Cannabis Bd., 1 Wn. App. 2d 712, 716 (2017).

17           This claim fails.

18   B.      Irreparable Harm

19           The Court further finds that the Petitioner has not established irreparable harm. While

20   the Petitioner and Mr. Atkison may be close friends, the turmoil to that relationship in not being

21   able to transfer ownership interest in marijuana businesses does not rise to the level of irreparable

22   harm. Intangible injuries can be deemed irreparable harm, but it does not rise to the level

23   identified in Rent-A-Ctr., Inc. v. Canyon Television & Appliance Rental, Inc., 944 F.2d 597, 603

24   (9th Cir. 1991) that Petitioner relies upon. Furthermore, there is no evidence that the other

25   members of the LLC marijuana retailers cannot supply the purported business acumen that is

26   currently maintaining the businesses. The Court concludes that Petitioner’s comparison to


       [PROPOSED] ORDER DENYING                            7               ATTORNEY GENERAL OF WASHINGTON
                                                                                 1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                         PO Box 40100
       INJUNCTION                                                                Olympia, WA 98504-0100
                                                                                      (360) 664-9006
              Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 8 of 9




1    Melendres v. Arpaio, 695 F.3d 990 (9th Cir. 2012) is also distinguishable, as his level of harm

2    does not rise to the level of a group of individuals being illegally detained at the border. The

3    Petitioner fails to meet his burden in showing irreparable harm.

4    C.       Balance of Equities / Public Interest

5             The Court can look at the balance of equities and public interest factors together. League

6    of Wilderness Defenders/Blue Mountains Biodiversity Project v. Connaughton, 752 F.3d 755,

7    766 (9th Cir. 2014). This Court “must balance the competing claims of injury and must consider

8    the effects on each party of the granting or withholding of the requested relief.” Winter, 555 U.S.

9    at 24.

10            The Petitioner asserts because he is already vetted as a financier, which is similar but not

11   the same as an LLC member, that the equities are in his favor. The Court questions this assertion

12   as Director Smith raises additional vetting that occurs for an LLC member. Smith Decl. ¶ 11.

13   Moreover, the Court notes, though, that the Petitioner moved for a preliminary injunction based

14   on a facial challenge and has asked this Court to deem the residency requirement inoperable for

15   not just him, but anyone. Dkt. #6 at 8. Licensing Director Smith declared that elimination of the

16   residency requirement would result in potentially hundreds of new applications for cannabis

17   ownership due in part to the first buyer right in contracts. Smith Decl. ¶ 11. She also notes the

18   difficulty of processing the applications due to the impact of the COVID-19 pandemic on the

19   agency, including furloughs and telework. Id. Director Smith also declares that removing the

20   residency requirement now and then reinstating later by this Court could result in an upset of the

21   Washington marijuana industry. Id. The Court finds these reasons compelling and persuasive.

22            The Court finds that the equities are in Respondent’s favor, and denying the preliminary

23   injunction favors the public interest. The impact on Washington’s marijuana industry outweighs

24   Petitioner’s individual interest in receiving an ownership right in a cannabis business. The Court

25   also finds that allowing more competition as noted by Petitioner in Washington’s marijuana

26   business does not change the Court’s calculus. By denying the preliminary injunction, the Court


       [PROPOSED] ORDER DENYING                            8               ATTORNEY GENERAL OF WASHINGTON
                                                                                 1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                         PO Box 40100
       INJUNCTION                                                                Olympia, WA 98504-0100
                                                                                      (360) 664-9006
            Case 3:20-cv-05661-BHS Document 11-1 Filed 08/24/20 Page 9 of 9




1    recognizes it is preserving a law that has been intact for eight years. The Court also concludes

2    that marijuana is illegal in Idaho where Petitioner resides, and that this ruling better respects the

3    individual decisions of states in determining legality of marijuana. Petitioner fails to show the

4    equities are in its favor or that this would be in the public’s interest.

5                                          II.     CONCLUSION

6            For the above reasons, the Petitioner has failed to meet its burden to show any of the four

7    factors to be entitled to a preliminary injunction.

8            ACCORDINGLY,

9            IT IS HEREBY ORDERED:

10           (1) Petitioner’s Motion for Preliminary Injunction is DENIED (Dkt. # ___)

11           (2) The Clerk is directed to send copies of this Order to counsel for Petitioner, and

12               counsel for Defendant.

13   Dated this _________ day of __________________, 2020.

14

15                                                   BENJAMIN SETTLE
                                                     UNITED STATES DISTRICT JUDGE
16
     Presented by:
17
     /s/ Joshua Orf-Rodriguez_______________
18   JOSHUA ORF-RODRIGUEZ, WSBA No. 50101
     HAYLEE P. MILLS, WSBA No. 48074
19   Assistant Attorneys General
     1125 Washington St SE
20   Olympia, WA 98501
     Phone: (360) 753-2702
21   Email: Joshua.OrfRodriguez@atg.wa.gov
             Haylee.Mills@atg.wa.gov
22

23

24

25

26

       [PROPOSED] ORDER DENYING                             9               ATTORNEY GENERAL OF WASHINGTON
                                                                                  1125 Washington Street SE
       MOTION FOR PRELIMINARY                                                          PO Box 40100
       INJUNCTION                                                                 Olympia, WA 98504-0100
                                                                                       (360) 664-9006
